REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Walker (US 3306990), Kim (US 20040198475 A1), and Breed et al. (US 20090046538 A1), expressly teaches or reasonably suggests, “a sensor, to sense the environment in the vicinity of the device through at least one of the first plurality of openings; 
an illumination component; and 
a processor configured to receive sensor signals from the sensor, process the sensor signals to detect an aspect of a person, wherein the aspect of the person is a gesture made by the person, and in response to detecting the aspect of the person operate the illumination component.“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 2-4 and 8-15 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 16, none of the closest prior art, such as Walker (US 3306990), Kim (US 20040198475 A1), and Breed et al. (US 20090046538 A1), expressly teaches 
a circuit board disposed between the speaker and the speaker grille, the sensor being disposed on the circuit board, the circuit board comprising at least one opening and wherein the at least one opening aligns with one or more of the first plurality of openings in the speaker grille; and 
a processor configured to receive sensor signals from the sensor, configured to process the sensor signals to detect a person, and to configure the display in response to detecting the person“, in combination with the other claim elements, in a manner as claimed.
	Dependent claim 18 allowed because they contain all the limitations of their independent claim as above.

Regarding claim 23, none of the closest prior art, such as Walker (US 3306990), Kim (US 20040198475 A1), and Breed et al. (US 20090046538 A1), expressly teaches or reasonably suggests, “a sensor, to sense the environment in the vicinity of the device through at least one of the first plurality of openings; 
an illumination component, wherein the illumination component is positioned between the speaker and the speaker grille and uses at least one of the first plurality of openings to transmit light to the environment in the vicinity of the device; and 
a processor configured to receive sensor signals from the sensor, process the sensor signals to detect an aspect of a person, and in response to detecting the aspect 
	Dependent claims 24-28 are allowed because they contain all the limitations of their independent claim as above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654